Citation Nr: 1427538	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-30 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease, status post acute anterior wall myocardial infarction, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Veteran testified before an RO Decision Review Officer (DRO).  In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of this matter should take into account both the 
paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for Type II diabetes mellitus and coronary artery disease, both of which he claims were caused by exposure to herbicides during service in Thailand.  The Board finds that additional development is necessary prior to adjudication of the claims on appeal.

The VBA Adjudication Manual, M21-MR, provides development procedures for claims for herbicide exposure in Thailand for those Veterans who served at certain Royal Thai Air Force Bases (RTAFBs), including at Ubon, Korat, Takhli, and Udorn.  See M21-MR.IV.ii.2.c.10.q.  Although the Veteran is not shown to have served as a security policeman, patrol dog handler, or military police, he has testified that he believes he was exposed to wind or rainwater runoff-born herbicides that originated from the perimeters of the RTAFBs where he was stationed.  The Veteran has also stated that he went to a softball field at Korat RTAFB "all the time," and a map he submitted shows a softball field located near the perimeter of that base.  He has further testified that he had to cross Korat's perimeter at the main gate when he went downtown, approximately once a week.  Finally, the Veteran has submitted his own photographs, taken while stationed at Korat, depicting runoff water near his living quarters, as well as stored and repurposed barrels with white stripes that he alleges still, or originally, contained Agent White or some other herbicide.

The M21-MR provides that, for a claim such as the Veteran's, which is based on general herbicide use within the bases or around the perimeters, if the Veteran has provided sufficient information regarding the approximate dates, location, and nature of his or her alleged exposure, the case should be referred to the U.S. Army Joint Services Records Research Center (JSRRC) for verification, unless a claim is inherently incredible or clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim.  Based on the evidence of record, the Board finds that the case should be referred to JSRRC.

Additionally, based on documented glucose testing in service, as well as the Veteran's current diagnosis of Type II diabetes mellitus, the Board finds that he should be afforded a VA examination and opinion regarding that issue prior to adjudication of the claim, if exposure to herbicides during service in Thailand cannot be established.

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's information to JSRRC and request a finding as to whether he was exposed to herbicides in Thailand (including at Korat, Ubon, Takhli, and Udorn RTAFBs), in accordance with M21-MR.IV.ii.2.c.10.q and r.  The Veteran has specifically reported being exposed to herbicides at the RTAFBs where he was stationed from July 1968 to July 1969 and June 1970 to June 1971, due to runoff during heavy rains, which he stated entered the areas surrounding his living quarters.  He has also alleged exposure to airborne herbicides drifting from the perimeters after spraying.  He also reported going to a softball field near the perimeter of Korat RTAFB "all the time," and crossing the perimeter of the base at the main gate once a week.  He has submitted his own photographs of runoff surrounding his living quarters at the Korat RTAFB, and of barrels he alleges are the type used to store Agent White.

All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

2.  If the Veteran's exposure to herbicides while stationed in Thailand cannot be confirmed, schedule the Veteran for a VA diabetes examination to determine the nature of his diabetes mellitus and to obtain an opinion as to whether such is possibly related to service.  The examiner should review the Veteran's claims file and electronic VA treatment records in conjunction with the examination.  After conducting a relevant physical examination of the Veteran, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus had its onset in service or is otherwise related to service, to include alleged exposure to air or runoff-water-borne commercial herbicides.

The examiner should explain the medical basis for the conclusion reached.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits 
sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



